Case 3:16-cv-05928-BRM-LHG Document 40-1 Filed 06/03/19 Page 1 of 2 PageID: 1517



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


   MARIE CURTO, DIANA LUSARDI and                 CIVIL ACTION
   STEVE LUSARDI,
                                                  Case No.: 3:16-CV-5928 (BRM)(LHG)
   Plaintiffs,
                                                                    ORDER
   v.

   A COUNTRY PLACE CONDOMINIUM
   ASSOCIATION, INC., ABC CORP. 1 to
   10, and JOHN DOE 1 to 10.

   Defendants.


          The United States Court of Appeals for the Third Circuit in its April 22, 2019 Opinion

  having reversed the January 18, 2018 Judgment and Order of this Court and remanded the case

  to the District Court to enter summary judgment in favor of the plaintiffs on their claim under the

  Fair Housing Act, and the Court having reviewed that Opinion, and for good cause shown,

          IT IS on this ___________day of ______________ 2019,

          ORDERED that Plaintiffs’ Motion for Partial Summary Judgment (ECF No. 27) is

  GRANTED, on their claims under the Fair Housing Act, and it is further

          ORDERED that Defendant’s Motion for Summary Judgment (ECF No. 28) is DENIED,

  and it is further

          ORDERED that the 2016 pool use fines and violation notices issued by Defendant to

  Plaintiffs are hereby declared void and unenforceable, and it is further

          ORDERED that Defendant is immediately and permanently enjoined from enforcing the

  2016 pool schedule, and it is further
Case 3:16-cv-05928-BRM-LHG Document 40-1 Filed 06/03/19 Page 2 of 2 PageID: 1518



          ORDERED that this matter shall proceed to trial on the issue of damages under the Fair

  Housing Act, and it is further

          ORDERED that the costs taxed in the Third Circuit in the amount of $294.20 shall be

  paid to Plaintiffs within 30 days, and it is further

          ORDERED that any further application for costs and counsel fees may be made upon

  final disposition of this action in accordance with L. Civ. R. 54.1 and 54.2.




                                                  ______________________________
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE
